                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew=s Plaza
                                                             New York, New York 10007


                                                             November 26, 2019

         BY EMAIL AND ECF
         The Honorable Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         United States Courthouse
         40 Foley Square
         New York, New York 10007

                Re:     United States v. Alfred Laford,
                        11 Cr. 1032 (PAE)
         Dear Judge Engelmayer:
                 The Government respectfully submits this letter in connection with Mr. Laford’s pending
         motion to vacate pursuant to Title 28, United States Code, Section 2255. Mr. Laford filed his
         motion on or November 8, 2019. On or about November 14, 2019, the Court issued an order
         directing the Government to respond to the motion by November 27, 2019. The Government is
         respectfully requesting a short adjournment of the briefing schedule; specifically, the
         Government respectfully requests that it be allowed to file its response on or before December 6,
         2019. Among other things, the adjournment will allow additional time for the undersigned to
         consult with the Appeals unit on the response, particularly in light of the Thanksgiving holiday.
                Thank you for your consideration of this matter.


                                                      Respectfully submitted,
GRANTED. The Government's response is
                                                      GEOFFREY S. BERMAN
due no later than December 6, 2019.
                                                      United States Attorney
The Clerk of Court is requested to                    Southern District of New York
terminate the motion at Dkt. No. 2456.
                           11/27/2019         By: /s/
SO ORDERED.                                Sarah Krissoff
                                           Assistant United States Attorneys
            
        __________________________________ (212) 637-2232
              PAUL A. ENGELMAYER
              United States District Judge    cc: Alford Laford, Petitioner
